Name: Political and Security Committee Decision (CFSP) 2015/173 of 3 February 2015 on the appointment of the EU Mission Commander for the European Union military mission toÃ contribute to the training of Somali security forces (EUTM Somalia) and repealing Decision EUTMÃ Somalia/1/2013 (EUTM Somalia/1/2015)
 Type: Decision
 Subject Matter: defence;  EU institutions and European civil service;  European construction;  Africa
 Date Published: 2015-02-05

 5.2.2015 EN Official Journal of the European Union L 29/14 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/173 of 3 February 2015 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) and repealing Decision EUTM Somalia/1/2013 (EUTM Somalia/1/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2010/96/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of EUTM Somalia, including the decisions on the appointment of the EU Mission Commander. (2) On 17 December 2013, the PSC adopted Decision EUTM Somalia/1/2013 (2) appointing Brigadier General Massimo MINGIARDI as EU Mission Commander for EUTM Somalia. (3) On 18 December 2014, Italy proposed the appointment of Brigadier General Antonio MAGGI as the new EU Mission Commander for EUTM Somalia to succeed Brigadier General Massimo MINGIARDI. (4) On 8 January 2015 the EU Military Committee recommended that the PSC appoint Brigadier General Antonio MAGGI as EU Mission Commander for EUTM Somalia to succeed Brigadier General Massimo MINGIARDI. (5) Decision EUTM Somalia/1/2013 should be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Antonio MAGGI is hereby appointed EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) as from 8 March 2015. Article 2 Decision EUTM Somalia/1/2013 is hereby repealed. Article 3 This Decision shall enter into force on 8 March 2015. Done at Brussels, 3 February 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 44, 19.2.2010, p. 16. (2) Political and Security Committee Decision EUTM Somalia/1/2013 of 17 December 2013 on the appointment of an EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) (OJ L 346, 20.12.2013, p. 53).